DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the dry-erasable writing surface of the display board” lacks proper antecedent basis, as a display board is not positively recited as being part of the invention of claim 1.  Rather, claim 1 recites an accessory, configured for use with a display board.  Claim 3 is rejected as being dependent from rejected claim 2.  In claims 4, 10, and 15, the claim language “may be” renders the claims indefinite, as the ensuing language is not clearly recited as being part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio.  Beno discloses at Figures 11-13 and col. 5, lines 7-18 an apparatus comprising an accessory 20 which is configured to be releasably attached to a dry erase surface 58 via various means including suction cups.  While Beno does not disclose the provision of a section of microsuction material as recited, this feature is known in the art, as taught for example by Paneda Palacio at col. 3, lines 5-31, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of allowing a user to more securely attach the accessory to a surface.  With respect to claim 4, Beno discloses that its accessory includes a wipeable erasable surface 24, which is considered to be an obvious variant on a label having that feature.  With respect to claim 20, the combined teachings of the references suggest a method of releasably attaching an accessory with a micro-suction material to a dry erase board as recited.

Claims 2, 3, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio, and further in view of Domey.  Beno as viewed in combination with Paneda Palacio discloses or suggests the claim .  

Claims 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio, and further in view of Sheffield.  Beno as viewed in combination with Paneda Palacio discloses or suggests the claim limitations with the exception of the provision of a feature configured to support a card as recited.  This feature is known in the art, as taught for example by Sheffield at col. 3, line 40 to col. 4, line 45, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of allowing the device to display a card on a vertical support surface.   With respect to claim 9, one of ordinary skill in the art would understand that the structure of the device of Domey is capable of supporting a document, requiring only an obvious change in size.  With respect to claim 10, the device of Sheffield includes a covering transparent panel as recited.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio and Sheffield, and further in view of Bolanos.  Beno as viewed in combination with Paneda Palacio and Sheffield discloses or suggests the claim limitations with the exception of the provision of spaced rails having channels configured to support the edges of the card.  This feature is known in the art, as taught for example by Bolanos at Figure 2, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio, and further in view of Krull.  Beno as viewed in combination with Paneda Palacio and Domey discloses or suggests the claim limitations with the exception of the provision of an adhesive layer in the microsuction material as recited.  This feature is known in the art, as taught for example by Krull at col. 1, line 64 to col. 2, line 3, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of allowing a user to more securely attach the accessory to a surface.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio, and further in view of Lee.  Beno as viewed in combination with Paneda Palacio discloses or suggests the claim limitations with the exception of the provision of a flexible substrate with microsuction material on both sides as recited.  This feature is known in the art, as taught for example by Lee at paragraph [0047], and .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio and Domey, and further in view of Krull.  Beno as viewed in combination with Paneda Palacio and Domey discloses or suggests the claim limitations with the exception of the provision of an adhesive layer in the microsuction material as recited.  This feature is known in the art, as taught for example by Krull at col. 1, line 64 to col. 2, line 3, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of allowing a user to more securely attach the accessory to a surface.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio and Domey, and further in view of Lee.  Beno as viewed in combination with Paneda Palacio and Domey discloses or suggests the claim limitations with the exception of the provision of a flexible substrate with microsuction material on both sides as recited.  This feature is known in the art, as taught for example by Lee at paragraph [0047], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio and Domey, and further in view of Sheffield.  Beno as . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio, Domey and Sheffield, and further in view of Bolanos.  Beno as viewed in combination with Paneda Palacio, Domey and Sheffield discloses or suggests the claim limitations with the exception of the provision of spaced rails having channels configured to support the edges of the card.  This feature is known in the art, as taught for example by Bolanos at Figure 2, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beno in view of Paneda Palacio and Domey, and further in view of Sloot.  Beno as viewed in combination with Paneda Palacio and Domey discloses or suggests the claim limitations with the exception of the provision of die-cut letters numbers and/or symbols.  However, .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
February 8, 2022